NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2229-20

ESTATE OF JESUS DEL HAYA,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

TEBELIO VALDES, and
LIBRADA C. VALDES,

          Defendants-Appellants/
          Cross-Respondents,

and

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS,
INC., and LOANCARE, LLC,

     Defendants.
_____________________________

                   Argued May 3, 2022 – Decided June 29, 2022

                   Before Judges Fisher, Smith and Berdote Byrne.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Union County, Docket No. C-
                   000007-19.
            Stilianos M. Cambilis argued the cause for
            appellants/cross-respondents (The Law Office of Rajeh
            A. Saadeh, LLC, attorneys; Rajeh A. Saadeh and
            Stilianos M. Cambilis, on the briefs).

            Christopher M. Kelly argued the cause for
            respondent/cross-appellant (Nemergut & Duff,
            attorneys; Christopher M. Kelly, of counsel and on the
            briefs; Jeffrey Zajac, on the briefs).

PER CURIAM

      In these cross-appeals, we consider defendants' claim that the trial court

erred in failing to determine fair market value of the property prior to ordering

its listing for sale in this partition action. We also consider plaintiff's claims,

alleging the court erred in granting the estate one-third instead of one-half

interest in the property and in denying the estate's application for counsel fees.

      Based upon our review of the record and applicable law, we are satisfied

there is sufficient evidence in the record to support the judgment ordering

partition by one-third to each party and the subsequent post-trial order ordering

the property be listed for sale. Accordingly, we affirm for the reasons set forth

by Judge Robert Mega in his thorough oral opinions rendered on January 5,

2021, and March 19, 2021, respectively. We add the following comments.

      This case arises from a dispute amongst three owners of property located

in Elizabeth. On October 5, 2015, Jesus A. Del Haya and defendants, Tebelio

                                                                             A-2229-20
                                        2
Valdes, and Librada C. Valdes, who are married to each other, purchased a two-

family house utilizing a $300,294 mortgage from Mortgage Electronic

Registration Systems, Inc. All three parties were named as borrowers on the

mortgage, which was later refinanced.

      On September 9, 2017, Del Haya died, leaving his interest in the property

to his estate. Plaintiff, the Estate of Jesus Del Haya, filed a complaint for

partition by sale of the property in 2019. Defendants did not file an answer, and

default judgment was entered against them. Their motion to vacate default

judgment was granted on March 13, 2020. They then filed an answer and

counterclaim, claiming the estate had no interest in the property and seeking to

collect alleged debts (credits) from the estate. The estate amended its complaint

for partition of the property on May 7, 2020. Although defendants failed to file

an answer to the amended complaint, the parties stipulated at trial the court

should treat them as having made a general denial of the amended complaint

consistent with their original answer as well as address their counterclaim.

      During the two-day trial, the court heard testimony from Librada Valdes,

Yunaisy Valdes (the Valdes' daughter), and the appointed administrator of the

estate. There was no expert testimony or other evidence presented regarding the

fair market value of the property.


                                                                           A-2229-20
                                        3
      The judgment after trial granted partition and awarded one-third of the

property to each party -- the estate, Tebelio Valdes, and Librada Valdes -- as

tenants in common. The court rejected the estate's claim that defendants held a

single fifty percent share as tenants by the entirety, making the following

specific factual findings:

            The deed lists the grantees of the subject property as
            . . . Tebelio Valdes, Librada C. Valdes and Jesus Del
            Haya . . . . At the time of the purchase of the property
            defendants Tebelio Valdes and Librada Valdes were
            married to each other, but not listed on the deed as
            husband and wife, nor as tenants by the entirety. . . .
            [O]n October 5, 2015 defendants Tebelio Valdes and
            Librada Valdes as well as Jesus Del Haya executed a
            mortgage in the amount of $309,294 for the purposes of
            financing the balance of the purchase of the property.
            The mortgagor borrowers . . . are listed as Tebelio
            Valdes, Librada Valdes and Jesus Del Haya as tenants
            in common. . . . [O]n May 25, 2017 Jesus Del Haya and
            defendant[s] Tebelio Valdes and Librada Valdes
            refinanced the mortgage with . . . a loan in the amount
            of $371,387. . . . The borrowers under this mortgage
            refinance were listed as Tebelio Valdes, Librada Valdes
            and Jesus Del Haya as joint tenants. . . . [T]here was
            nothing added to any documentation indicating any
            right of survivorship, or husband and wife tenancy
            being created in the deed.         That deed remains
            unchanged since its inception.

      "[P]laintiff and defendants have provided the [c]ourt with undisputed

evidence that Jesus Del Haya was named on the October 5, 2015 deed as a



                                                                         A-2229-20
                                       4
grantee. . . . In viewing this from the totality of the circumstances it is clear . . .

that a tenancy in common was created under N.J.S.A. 46:3-17."

      Judge Mega further ruled the estate had provided the court with sufficient

evidence demonstrating partition of the property was necessary, and thus

directed the sale of the property to promote the interest of all parties.

Additionally, the court rejected both parties' claims for attorney fees and several

other claims related to credits allegedly owed to defendants by the estate.1

      After ruling, the parties asked the court about the details and logistics of

the sale. The court stated, "defendants should be given the right of first refusal

if they wish to purchase the property. . . . Realistically defendants should obtain

a mortgage withing a 30-day period if they wish to buy it and close on the

property within a 45-day period." The court also noted "within that 30 day[]

period . . . [the parties] need to get some type of fair market value appraisal."

The court suggested the parties either agree to obtain a joint appraisal to

determine value, or if they could not agree or did not want to pay for an

appraisal, then a realtor could list the property and defendants could exercise a



1
   Although the claim for credits is raised in the notice of appeal, it was not
briefed by defendants or addressed at oral argument. These claims are
considered waived on appeal.


                                                                                A-2229-20
                                          5
right of first refusal. He stated if defendants failed to present a mortgage

commitment within the time period, the property would be listed for sale.

      The defendants did not produce a mortgage commitment within thirty

days. On March 1, 2021, the estate filed an enforcement motion to compel the

listing of the property. Defendants opposed the motion but again did not raise

the issue of valuation. Instead, defendants claimed they had obtained a mortgage

commitment. However, oral argument on the enforcement motion revealed the

loan amount in the mortgage commitment was barely sufficient to pay off the

existing mortgage, leaving no money left over to buy out the estate's interest.

Moreover, the mortgage commitment was replete with contingencies. Following

oral argument, the court rendered an oral decision, explaining:

            [I]n the present matter the [c]ourt finds that plaintiff's
            motion to enforce the judgment of partition that's been
            entered on the record should be granted. So, we need
            to bring this matter to a swift conclusion. . . . I'm going
            to enter an order that the defendants formally enter a
            contract for a set price [and] . . . purchase out the
            plaintiff's interest by next Friday . . . . But if the contract
            is not executed by Friday March the 26th on Saturday
            March the 27th the property may be listed with a realtor
            of [the estate's] choice for five percent commission.
            And the purchase price to be accepted on that contract
            should be within five percent of the listing price . . . at
            a minimum.




                                                                              A-2229-20
                                          6
The court further made clear it would not be placing a value on the property

because the issue had not been litigated. When defendants asked how they

would know what the property was worth, the court again suggested several

ways the parties could determine value, including having a local realtor provide

a market analysis.

      Defendants appealed, arguing the court erred in failing to include a

valuation or ordering a method to determine the value of the partitioned

property, thereby negating their ability to effectuate a buyout. They also argue

the trial court erred in granting a realtor discretion to determine the value of the

property. The estate argues the issue of valuation raised by the defendants was

not raised below and is irrelevant to the judgment of partition, the proposed

mortgage commitment did not support a buyout, and defendants have now

waived any alleged right to a buyout. They also claim the trial court erred in

failing to award it attorney's fees.

      We afford a deferential standard of review to the factual findings of the

trial court on appeal from a bench trial. Rova Farms Resort, Inc. v. Invs. Ins.

Co. of Am., 65 N.J. 474, 483-84 (1974). These findings will not be disturbed

unless they are "so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests


                                                                              A-2229-20
                                         7
of justice. . . ." Id. at 484 (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J.

Super. 154, 155 (App. Div. 1963)).           Our review of a trial court's legal

determinations is plenary. D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013)

(citing Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      Additionally, "the decision to award or deny attorney's fees rests within

the sound discretion of the trial court." Desai v. Bd. of Adjustment of Town of

Phillipsburg, 360 N.J. Super. 586, 598 (App. Div. 2003) (citation omitted).

Judges have broad discretion in determining under what circumstances

attorneys' fees should be awarded, and such decisions are reviewed under the

abuse of discretion standard. Ibid. (citations omitted).

      Defendants' claim that the court erred in failing to order a valuation of the

property to determine fair market value prior to ordering its sale lacks merit in

fact and law. Plaintiff's complaint sought partition of the property and did not

seek valuation. Defendants' answer and counterclaim also did not seek valuation

of the property. Neither party submitted any testimony or documentary evidence

regarding the fair market value of the property.         Defendants presented no

evidence to the court demonstrating they were entitled to a buyout or a right of

first refusal if the property were listed for sale. Despite this, after ruling on the


                                                                               A-2229-20
                                         8
partition issue, Judge Mega, in his equitable role as Chancery Judge, noted

defendants were interested in remaining in the property and buying out the

estate's one-third interest. Because plaintiff was amenable to the suggestion,

and all parties would save realtor's fees in a buyout transaction, he awarded

defendants a limited period of time to negotiate a buyout of the property. 2 When

asked how the value of the property could be determined, Judge Mega gave the

parties suggestions as to how they could determine fair market value.

Thereafter, defendants took no action to determine the fair market value.

Instead, they presented plaintiff with a contingent mortgage commitment in an

amount that would extinguish the existing mortgage but not pay the estate

anything for its one-third interest in the property. The court found the mortgage

commitment lacking and ordered the sale of the property but gave defendants a

second opportunity to enter into a sale agreement with the estate.

      Before judgment was entered, defendants did not request and did not

demonstrate any legal right to a buyout or a right of first refusal. The court


2
  The doctrine of invited error applies. It "operates to bar a disappointed litigant
from arguing on appeal that an adverse decision below was the product of error,
when the party urged the lower court to adopt the proposition now alleged to be
error." N.J. Div. of Youth and Fam. Servs. v. M.C. III, 201 N.J. 328, 340 (2010)
(quoting Brett v. Great Am. Recreation, Inc., 144 N.J. 479, 503 (1996)). After
the ruling ordering partition, defendants urged the court to allow it a period of
time to negotiate a buyout of the property, which the court granted.
                                                                              A-2229-20
                                         9
afforded them two opportunities because all parties agreed to negotiate a

proposed buyout.      Even after defendants failed to meet the mortgage

commitment deadline, in ruling on the motion to enforce, the court gave them

an additional opportunity to purchase the property. Defendants never made an

offer to the estate to buy out its one-third interest after the partition judgment.

The estate has been entitled to its interest in the property since decedent died in

2017. Despite being afforded two opportunities to which they were not legally

entitled, defendants failed to take appropriate steps to value the property or

otherwise effectuate a buyout. They present no legal support for the notion that

a trial court, in ruling on a partition action, is required to make a determination

as to the fair market value of a property before ordering its sale, instead relying

on general equitable principles.

      Defendants next argue the court erroneously allowed the realtor to

determine the fair market value of the property. Realtors do not determine fair

market value; instead they suggest a listing price to sellers based on various

market factors. Our courts have routinely held fair market value is the amount

for which a willing seller would transfer property to a willing buyer without

either being under subject to compulsion or coercion. See Trenton v. Lenzner,

16 N.J. 465, 476 (1954); see also Oscar v. Simeonidis, 352 N.J. Super. 476, 487-


                                                                             A-2229-20
                                       10
88 (App. Div. 2002); Estate of Cohen ex rel. Perelman v. Booth Computs., 421

N.J. Super. 134, 150 (App. Div. 2011). In the absence of any expert evidence,

fair market value is what the market will pay. A realtor may recommend a listing

price, but the actual value of the property is what a buyer is willing to pay for

it. A right of first refusal allows a party to pay the same amount as a willing

buyer once an offer to purchase is made.

      In its cross-appeal, the estate argues the trial court erred in finding the

parties were tenants in common with each owning a one-third interest in the

property. We disagree. A tenancy in common is the holding of an estate in land

by different persons. See N.J.S.A. 46:3-17. Where a deed names multiple

grantees and is silent as to the percentage of individual ownership, there is a

rebuttable presumption the grantees take title as tenants in common and share

ownership equally. See Asante v. Abban, 237 N.J. Super. 495 (Law Div. 1989).

      On the other hand, a tenancy by entirety is created when:

            a. A husband and wife together take title to an interest
            in real property or personal property under a written
            instrument designating both of their names as husband
            and wife; or

            b. A husband and wife become the lessees of real
            property or personal property under a written
            instrument containing an option to purchase
            designating both of their names as husband and wife; or


                                                                           A-2229-20
                                      11
            c. An owner spouse conveys or transfers an interest in
            real property or personal property to the non-owner
            spouse and the owner spouse jointly under written
            instrument designating both of their names as husband
            and wife.
            Language which states “...... and ......, his wife” or
            “.......... and .........., her husband” shall be deemed to
            create a tenancy by the entirety.

            [N.J.S.A. 46:3-17.2.]

      There is sufficient support in the record to justify the trial court's decision

that the parties were tenants in common, each entitled to a one-third interest in

the property. Specifically, the court found "[a]t the time of the purchase of the

property" defendants were "not listed on the deed as husband as wife, nor as

tenants by the entirety."     Additionally, "[t]he October 5, 2015, executed

mortgage listed all three [parties] as tenants in common, . . . [a]nd the May 25,

2017 . . . mortgage listed all three as grantees joint tenants."          The court

recognized "mortgages do not control the title, the deed does[.]" Still, it

determined the deed was silent on ownership structure, and there was "no

indication other than what [was] contained in [the] mortgages," that any interest

other "tha[n] a tenancy in common existed between the parties . . . ." The court

further relied on the credibility of the witnesses in determining the parties'

intentions, finding pursuant to "the totality of circumstances" it was "clear to

[the court] that a tenancy in common was created under N.J.S.A. 46:3-17."

                                                                               A-2229-20
                                        12
      As to attorney's fees, the court found counsel fees were not reasonable in

this matter. "Because there was a viable dispute between all parties under New

Jersey partition law" regarding a case that "was primarily over percentages of

ownership, . . ." he denied fees and costs to all parties. We do not find the trial

court abused its discretion in failing to award the estate attorney's fees in this

case involving a genuine disagreement as to whether the parties were tenants in

common.

      All of the court's findings are supported by adequate, credible evidence in

the record. We affirm the judgment on partition and the court's subsequent order

regarding plaintiff's motion to enforce litigant's rights.

      Affirmed.




                                                                             A-2229-20
                                        13